Citation Nr: 1145690	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  04-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran (Appellant) represented by:  Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserves from December 1959 to approximately November 1965, during which time he had a period of active duty for training (ACDUTRA) from January 9, 1960 to July 8, 1960, and a period of active duty from October 1961 to August 1962. He thereafter served in the Army National Guard from September 1978 to March 1980, with an apparent period of ACDUTRA from October 28, 1978 to November 11, 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed the RO's August 2003 rating action to the Board.  

In an April 2009 decision, the Board denied the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's April 2009 decision.  The Court found that the Board had failed to adequately discuss the credibility of the Veteran's service members' statements as to the whether a left knee injury occurred during a period of ACDUTRA and whether left knee symptoms continued thereafter.  (See April 2009 Memorandum Decision, quoting Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir.).  

In June 2009, the Veteran testified before the undersigned sitting at the RO.  A copy of the hearing transcript is associated with the claims folders.  (Parenthetically, the Board observes that the Veteran testified before two other Veteran Law Judges in April 2001 and May 2004, as well as a Decision Review Officer in February 2004 on an unrelated issue).  

As directed by the Board in its July 2009 decision, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's and his fellow service members' assertions that he sustained a left knee injury during a period of ACDTURA in 1978 and that he continued to experience left knee symptoms since that time are not credible.

2.  The Veteran's current left knee disability was not incurred in or aggravated by his military service.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In a pre-adjudication June 2003 letter, VA informed the Veteran of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  This letter satisfies the requirements of 38 C.F.R. § 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Although the notice provided in the June 2003 letter did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and no rating or effective date will be assigned with respect to the disorder.  Id. 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d).  The Veteran's statements and testimony provided at hearings conducted throughout the appeal, service treatment records, post-service private and VA treatment records, Social Security Administration records, and statements of several service members have been associated with the claims folders.  

VA must provide a claimant with a medical examination or medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  As will be discussed below, the appeal is presently denied on the basis that the Veteran's and service comrades' accounts of him having incurred a left knee injury during a period of ACDUTRA in 1978 are not credible.  VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Moreover, the Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran with respect to the claim adjudicated in this decision.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II. Laws and Regulations

The Veteran seeks service connection for a left knee disorder.  

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (2011). 

As a general matter, the accounts of claimants for VA benefits are presumed credible during the development stage of the claims.  King v. Brown, 5 Vet. App. 19   (1993); see, e.g., Spalding v. Brown, 10 Vet. App. 6 (1997); Justus v. Principi, 3 Vet. App. 510 (1992) (competent accounts of laypersons accepted as credible for the purposes of reopening of previously denied claims); Layno v. Brown, 6 Vet. App. 465 (1994); Harvey v. Brown, 6 Vet. App. 390 (1994) (competent accounts of laypersons seeking increased ratings for service-connected disorders are presumed credible as to increased severity of disorders, triggering requirement for VA examination); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995) (reports of claimants that evidence exists which is not of record is presumed credible, triggering VA's duty to assist in obtaining such evidence). 

However, that which is "inherently incredible" is by definition not credible.  For example, the presumption of credibility did not apply if the evidence was inherently false or untrue, for example, a male Veteran's testimony that his alleged service-connected disabilities are the result of complications associated with having given birth - unquestionably an "inherently incredible" allegation. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In another case, where the report of the Social Security Administration  (SSA) reflected that its findings were based on the Veteran's disability having a "twenty-year history of back problems," as evidenced by "medical evidence" and the medical evidence as evidenced in the SSA file showed no such history, the SSA statement could not be presumed to be credible when on its face it conflicted with the lack of substantiation as to the medical evidence on which it was expressly premised.  Godfrey v. Brown, 7 Vet. App. 398, 407 (1995).  Finally, where the Veteran sought service connection for post-traumatic stress disorder, based upon multiple stressors occurring during "combat" in Vietnam, and the record clearly showed he had never served in Vietnam, no presumption of credibility attached to his statements of his in-service claimed stressors.  Samuels v. West, 11 Vet. App. 433 (1998). 


III. Merits Analysis

The Veteran seeks service connection for a left knee disorder.  The Veteran contends that he injured his left knee during summer camp training while on ACDUTRA in 1978.  

Here, as the left knee was shown to have moderate marginal osteophyte formation on x-ray in August 2003 and bilateral degenerative joint disease was suggested, there is medical evidence of a left knee disorder.  See generally McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Thus, the crux of the Veteran's claim hinges on whether the competent and probative evidence of record demonstrates that his current left knee disorder is etiologically related to his period of ACUDTURA in 1978.  The Board finds that aside from the Veteran's and his service comrade's unsubstantiated contentions regarding the alleged left knee injury during ACDUTRA, the preponderance of the competent and probative evidence of record does not support an award of service connection for a left knee disorder.  In this case, there is no credible evidence of record establishing or even suggesting that the claimed left knee disorder, the symptoms of which did not initially appear until the Veteran was involved in a post-service work-related accident almost two (2) years after his discharge from ACDUTRA in November 1978, is etiologically related to his period of ACDUTRA.  In addition, no medical professional, VA or private, has related the Veteran's current left knee disorder to a period of ACDUTRA. 

Turning to the issue of establishing an in-service incurrence of injury or disease, service personnel records suggest that the Veteran attended a period of ACDUTRA from October to November 1978.  The Veteran has consistently maintained in statements and testimony at four separate hearings throughout the appeal that he injured his left knee during summer camp training while on ACDUTRA in 1978. The Veteran has argued that after the alleged left knee injury, he went to sick call and was given pain medicine, but that medical records surrounding the incident were not retained.  The Veteran reported that before he left summer camp, he sought treatment for his left knee from his civilian physician, Dr. B. K., but his left knee symptoms persisted.  He contends that after discharge from ACDUTRA in 1978, he fell at work because of the weakened constitution caused by the in-service injury to his left knee.  

In support of his claim are three statements, each received by the RO in November 1991, from service comrades of the Veteran.  G. S. F. indicated that he remembered the Veteran limping during a military exercise in 1978 or 1980 at Eglin Air Force Base.  G. H. W. indicated that the Veteran was injured during one of two camps completed by his unit at a military base.  However, G. H. W. further indicated that because he was in administration/supply, he could not remember the details of the injury.  C.S. indicated that the Veteran was injured at a military base and that he limped and complained of his injury.  

The Veteran, as well as his service comrades, are competent to provide testimony as to his in-service left knee injury because it is within their realm of personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge). Nevertheless, for the reasons explained, the Board does not find the Veteran's or his service comrades' contentions regarding his in-service left knee injury to be credible. 
Lay evidence of an in-service injury cannot be rejected solely because it is not corroborated by the Veteran's service treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Nevertheless, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the Veteran's lay assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The objective evidence of record does not support the Veteran's and his service comrades' contentions as to incurrence of an in-service left knee injury.  As explained in more detail below, the Veteran's STRs, as well as private treatment evidence of record that is temporal to the alleged in-service left knee injury, outweigh the Veteran's and his service comrades' statements that he sustained an injury to his left knee during a period of ACUTRA in 1978.  For these reasons, the Board has deemed these statements to be of equally inherent incredibility and they are of no probative value. 

The Veteran's STRs for his period of service in the Army National Guard are entirely negative for any reference to left knee complaints or findings.  In fact, the medical evidence of record clearly documents the Veteran's complaints, treatment and diagnosis of a left knee disorder following (italics added for emphasis) his period of ACDUTRA.  After the conclusion of his ACDUTRA in 1978, the Veteran sought treatment from his private physician, Dr. B. K., for a respiratory disorder, not his left knee, as he has alleged.  (See reports, dated in 1978 and 1979, prepared by B. K., M. D.).  The Veteran did not register any left knee complaints or report having sustained an injury to his left knee during his recent period of ACDUTRA.  In fact, in a January 2004 statement, Dr. B. K. indicated that it was possible that he might have treated the Veteran for his right knee.  In any event, Dr. B. K. reported that he did not remember the Veteran or the Veteran's history, nor did he have any of his records to review.  Thus, his statement is of no probative value.  

Furthermore, when the Veteran sought treatment for a left knee disorder in 1980 from an orthopedist, Dr. J. A., he reported having twisted his left knee in a work-related incident.  The Veteran once again did not report having injured his left knee during a period of ACDUTRA.  Dr. J. A. did not provide any opinion that the Veteran's current left knee disorder was related to his period of active service or ADUTRA.  In a June 1989 statement, G. W. D., M. D. reported that the Veteran had undergone left knee surgery in 1981, and that he had reported having developed bilateral leg swelling after a long bus ride two years previously (i.e., 1987).  Again, the Veteran failed to register any report of having sustained a left knee injury during a period of ACDUTRA. 

Moreover, while Dr. D. G. in a May 1995 statement indicated that he remembered having treated the Veteran for one of the worst cases of rheumatoid arthritis (RA) of the knees and hands that he had ever seen, the Board points out that the private medical evidence of record as late as 1982 is silent for any mention of RA.  In any event, even if Dr. D. G.'s recollection is correct, his opinion indicates only that the RA that had affected the Veteran's knees was present more than two (2) years following his conclusion of his last period of ACDUTRA in 1978.  The same argument can be made for a Social Security Administration (SSA) Administrative Law Judge (ALJ)'s January 1998 decision to award the Veteran disability benefits for conditions, including RA.  The SSA ALJ concluded that medical records he had reviewed suggested that the Veteran had symptoms of severe RA as early as 1981, which, again, is more than two years following the Veteran's discharge from his period of ACDUTRA at issue in 1978. 

In light of the foregoing, the Board finds the Veteran's statements that he sustained an injury to his left knee during a period of ACDUTRA in 1978 and that he has continued to experience left knee symptoms since that time are not credible and incongruous with the above-cited STRS, which are devoid of any left knee complaints or pathology, as well as the post-service medical evidence of record, which shows that he sought treatment for an unrelated respiratory disorder in 1978, a work-related knee injury in October 1980, bilateral leg swelling relating to a long bus ride in 1987, and rheumatoid arthritis as early as 1981, two years after his period of ACDUTRA.  At no time, did the Veteran report having sustained an in-service injury to his left knee, nor did he seek treatment for his left knee until October 1980, after he injured it in a work-related incident.  

With respect to the statements from the Veteran's comrades, received by the RO in November 1991, they were submitted in conjunction with the Veteran's claim for service connection for a pulled left leg muscle, not for the current appeal.  In addition, none of the service members indicate that they actually witnessed the Veteran injuring his left knee during ACDUTRA.  In fact, while these statements indicate that the Veteran's was "injured," they do not indicate that the "injury" was to his left knee, nor do they provide any specifics on actually how the alleged left knee injury occurred.  In fact, G. W. H. reported that he could not remember any details about the alleged injury.  The only incident that the Veteran's service comrades actually witnessed was the Veteran limping around and complaining about his alleged injury.  Thus, these statements appear to be premised upon being told of the alleged event by the Veteran himself after he had applied for VA compensation for a pulled left leg muscle.  Accordingly, the Board finds the lay evidence as to the in-service left knee injury to have no probative value.  Conversely, the Board places significant weight of probative value on the contemporaneous service treatment records and post-service private medical evidence of records which are negative for complaints treatment, of reference to an in-service left knee injury.  See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence generally has greater probative value than history as reported by the appellant); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest may affect the credibility of testimony).

In short, the Board places significant probative value on the contemporaneous medical evidence showing that a left knee injury was not present during a period of ACDUTRA and assigns no probative weight to the statements of the Veteran and his comrades, stating such condition had its genesis on ACDUTRA.  

Aside from the Veteran's and his service comrades unsubstantiated contentions regarding the alleged left knee injury during ACDUTRA, there is no evidence of record supporting his theory of entitlement.  In this case, there is no credible evidence of record establishing or even suggesting that the claimed left knee disorder, the symptoms of which did not initially appear until the Veteran was involved in a post-service work-related accident almost two (2) years after his discharge from ACDUTRA in November 1978, is in any way etiologically related to his period of ACDUTRA.  

The Veteran's assertions and testimony alone, as well as his service comrades' statements, are not competent to provide the required nexus evidence in this case and no medical professional, private or VA, has provided any indication of an etiological relationship between the Veteran's left knee disorder and his period of ACDUTRA.  Although the Veteran and his service comrades are competent to report that he injured his left knee in service or that they observed him limping during that time, they are not competent to also attribute these manifestations to his military service, particularly in light of the fact that there is no actual evidence of a left knee injury during his period of ACDUTRA in 1978 or for almost two (2) years thereafter, at which time the Veteran was seen for a left knee injury due to a work-related incident.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007). 

As a more general matter, neither the Veteran, nor his service comrades, have demonstrated that they have any expertise to render a nexus opinion.  As such the Veteran's general assertion and opinion as to the service-related etiology of the claimed left knee disorder sustained during ACDUTRA is inconsistent with the objective evidence of record, which does not even suggest service-related etiology of the currently manifested left knee disorder or continuity and/or chronicity of symptomatology since discharge from ACDUTRA in 1978.  See Davidson v. Shinseki, 581 F.3d 1313  , (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Accordingly, his contentions, as well as those of his service comrades, regarding etiology of the claimed left knee disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Overall, the evidence is not in relative equipoise, and the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is denied. 


ORDER

 Entitlement to service connection for a left knee injury is denied. 



______________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals 




Department of Veterans Affairs


